DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' RCE filed on 11/08/2022.  Claims 1, 3-6, 8-14 &17-23 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to ArgumentsApplicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 17 objected to because of the following informalities: correct claim dependency.  Appropriate correction is required 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anghel (20170207683) 
Regarding claim 10. Anghel teaches a method [method by 100, fig 1] for cooling an end coil [120] of an electric machine [100], comprising: delivering a fluid [fluid in 110] through one or more channels forming a helical path [110 form spiral path ¶22] on an inner surface of a housing [102] of the electric machine; and depositing fluid from the one or more channels onto the end coil of the electric machine via a plurality of spray openings [122], wherein the plurality of spray openings are provided on a portion of an end shield [126, relative to the end of the stator] of the electric machine that extends between the housing of the electric machine and the end coil [126 extends between 102 and 120].

Regarding claim 11. Anghel teaches the method of claim 10, wherein, when the end shield is mounted to the electric machine, the plurality of spray openings are positioned between the one or more channels and the end coil [as shown in fig 1].  

Regarding claim 12. Anghel teaches the method of claim 11, wherein the plurality of spray openings provide spray channels extending, orthogonal to an axis of the electric machine, between the one or more channels and the end coil [122 is orthogonal relative to rotating axis].  

Regarding claim 13. Anghel teaches the method of claim 10, further comprising sealing the end shield against one of the housing or a stator of the electric machine proximal to the plurality of spray openings [¶23].  

Allowable Subject Matter
Claims 1, 3-6, 8-9, 14, 17-20 and 21-23 are allowed.
	


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839